Citation Nr: 1108620	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  07-23 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability. 

2.  Entitlement to service connection for a right hand disability.

3.  Entitlement to service connection for a low back disability


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to November 1987 and February 2003 to April 2004; he also served in the Alabama National Guard for a number of years.  

This case comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from an October 2005 rating decision by the Department of Veterans Affairs (hereinafter VA) Regional Office in Montgomery, Alabama, (hereinafter RO).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that during his first period of active duty, he injured his right hand in 1982-83 while on basic training at Fort Sill Oklahoma and his lower back in 1983-84 while on a training exercise at Fort Brag North Carolina.  However, other than a January 26, 1987, DA Form 1811 recording the Veteran's aptitude test scores and physical status and a reference on February 21, 1987, to an "HTLV-III" antibody test score, the service medical records from the Veteran's first period of active duty, to include a report from a separation examination, are not of record.  There are also scant service treatment reports from the Veteran's second period of active duty, and the report from a separation examination following this period of service is also not of record.  The majority of the records contained in the Service Department Records Envelope are dated during apparent Reserves duty, rather than either period of active duty.   

There is also not of record documentation of the periods of Active Duty for Training (ACDUTRA) or Inactive duty for Training (INACDUTRA).  Such documentation is critical to the adjudication of the Veteran's appeal particularly given the fact the May 2004 report coincident with Reserves duty reflects treatment for a left shoulder sprain.  As such, and to ensure that the duty to assist has been fulfilled, a remand is necessary in this case to attempt to obtain any service treatment reports from active duty that may be of record and documentation of the periods of ACDUTRA or INACDUTRA.  See 38 U.S.C.A. § 5103A; 8 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the service department and all pertinent Reserve units to specifically and definitely certify all periods of active duty, ACDUTRA and INACDUTRA.  The RO should also conduct one more attempt to obtain the Veteran's service treatment records, in particular those from active duty.  In requesting this information, the RO should follow the current procedures prescribed in 38 C.F.R. § 3.159 as regards requesting records from Federal facilities.  

The RO is reminded that it should continue efforts to procure the relevant records until either the records are received, or until it receives specific information that the records sought do not exist or that further efforts to obtain them would be futile.  To the extent that any such records are unavailable, this fact should be documented formally for the record by the RO, and a letter should be sent to the Veteran that informs him of the steps taken to obtain the records listing alternative sources, and that requests him to furnish any such records in his possession or to identify the possible location of such records.

2.  Thereafter, the claims must be readjudicated by the RO.  If this readjudication does not result in a complete grant of all benefits sought by the Veteran, the Veteran and his representative must be provided a supplemental statement of the case and an appropriate period of time must be allowed for response.  Thereafter, the case must be returned to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


